OPINION OF THE COURT
JAMES C. HAUSER, County Judge.

AMENDED FINAL JUDGMENT

THIS ACTION was tried before the Court. On the evidence presented, it is
ADJUDGED:
*941. The Court finds that the Defendant breached the lease agreement which is the subject matter of Plaintiff’s Complaint.
2. The Defendant was evicted from the premises under Final Judgment entered by this Court on February 21, 1986.
3. The physical damages to the premises occurring during the occupancy of the premises by the Defendant required that the Plaintiff expend substantial sums of money to rehabilitate the premises before it could be re-let to a new tenant. The Court finds that there is no prior authority under Florida law regarding whether damages may be awarded under such circumstances and this Court does specifically find as a matter of first impression that the landlord/Plaintiff is entitled to recover damages in the amount of the rent lost by the Plaintiff during the period of time when such repairs were being made ot the premises for a period that includes all of the month of March and the first one half of April.
4. Plaintiff is therefore entitled to a Judgment and does hereby recover from Defendant the following:
Repairs, reconditioning and replacement $1,573.16
February rent $410.00
March to April 15 rent allowance during
period of rehabilitation of premises $615.00
Attorneys’ Fees $1,500.00
Expert Witness Fee $175.00
Court costs and expenses $140.00
TOTAL $4,413.16
LESS: Security Deposit —$400.00
TOTAL $4,018.76
The foregoing Total Judgment shall bear interest at the rate of 12% per year for which let execution issue.
DONE AND ORDERED at Orlando, Orange County, Florida, on this 25th day of November, 1986.